     Case 1:20-cr-00027-TSK-MJA
07/13/2020 10:17 FAX                     Document 12 Filed 07/13/20 Page 1 of 11 PageID ~J002/01S
                                                                                        #: 26



                                                                                                        FILED
                                                                                                      JUL 1 3 2020
                                  UNITED STATES DISTRICT COURT FOR THE                      ~ DISTRICT
                                   NORTHERN DISTRICT OF WEST VIRGINIA                        MART,NS8~~gQ~1~IND


           UNITEI~ STATES OF AMFJ~1CA,

                                                                                        ~ ~rTh   —
                                                             Criminal No~                ~‘~‘        ‘~—~ —




                                                             Violations:        18 U.S.C.   § 7(3)
           RETA MAYS,                                                           18 U.S.C.   § 113(a)(1)
                                                                                18 U.S.C.   § 1111(a)
                                        Defendant.



                                               INFORMATION
                The United States Attorney charges that:

                                                    Background

                1.      At all relevant times, the United States Department of Veterans Affairs operated a

        hospital in Clarksburg, Harrison County, West Virginia, named Louis A. Johnson Veterans Affairs

        Medical Center (“VAMC Clarksburg”), to provide healthcare services to eligible veterans of the

        United States military.

                2.     At all relevant times, VAMC Clarksburg was a federal healthcare facility situated

        on land acquired for the use of the United States and under its jurisdiction.

               3.      In or about June 2015, the defendant, RETA MAYS, began her cmployine,nt as a

        nursing assistant at VAMC Clarksburg.

               4.      At all relevant times, VAMC Clarksburg did not require a nursing assistant to have

        a certification or Jicensure for initial appointment or as a condition of continuing employment.
07/13/2020 10:17 FAX
     Case 1:20-cr-00027-TSK-MJA            Document 12 Filed 07/13/20 Page 2 of 11 PageID ~J003/01S
                                                                                          #: 27




                5.       At all relevant times, a nursing assistant at VAMC Clarksburg was responsible for

        measuring patients’ vital signs, documenting patients’ intake and output, testing patients’ blood

        glucose levels with a glucometer, and sitting one on one with patients who required close

        observati on.

                6.       At all relevant times, a nursing assistant at VAMC Clarksburg was not qualified or

        authorized tc administer medication, including insulin.

                7.       At all relevant times, the defendant was assigned to work the night shift, 7:30 p.m.

        to 8:00 a.m., in VAMC Clarksburg’s medical surgical unit, referred to as Ward 3A.

               8.        At all relevant times, Ward 3A housed patients who were not in a condition to be

        discharged but who did not require care in the intensive care unit.

               9.       At all relevant times, a number of Ward 3Apatients suffered from diabetes mellitus

       (“diabetes”), a disease characterized by elevated blood glucose.

               10.      Type 2 diabetes, the most common subtype of diabetes, is characterized by a

       combination of resistance to insulin at the cellular level and inadequate pancreatic production of

       insulin, resul*ing in a higher than normal blood glucose. Treatments include diet and exercise, oral

       medications, and injectable hormones such as insulin.

               11.      Insulin is a hormone produced by the pancreas to keep blood glucose normal after

       food digestion. Insulin produced naturally by the pancreas is called endogenous insulin. Insulin

       produced in a laboratory for therapeutic use is called exogenous insulin. Exogenous insulin i~

       most commonly administered by injection under the skin.

              12.       Hypoglycemia is a condition characterized by a lower than normal blood sugar.

              13.       Glucagon is a hormone available for therapeutic use by injection for a patient

       suffering from hypoglycemia that cannot be treated with ingestion of carbohydrates.


                                                         2
     Case 1:20-cr-00027-TSK-MJA
07/13/2020 10:17 FAX                        Document 12 Filed 07/13/20 Page 3 of 11 PageIDl~]004/01s
                                                                                           #: 28




                    14.    Dextrose is a manufactured simple sugar chemically identical to blood glucose,

         which is commonly used in intravenous hydration solutions. A concentrated solution containing

         25 grams of’ dextrose in 50 milliliters of water, called D50, is administered intravenously to treat

         hypoglycemia when the patient cannot not take oral treatment or oral treatment is insufficient.

                 15.       Hypoglycemia is considered refractory when it does not respond rapidly to the

         administration of oral or intravenous glucose or glucagon.

                 16.       Hypoglycemia is a known effect of administering exogenous insulin to a non-

         diabetic patient or administering more than the prescribed dosage of insulin to an insulin-

         dependent diabetic patient.

                 17        aisks of severe hypoglycemia include seizures, coma, and death.

                18.        In or about .Iune 2018, a medical doctor employed by VAMC Clarksburg as a

         hospitalist reported to the hospitalist’s supervisor a concern about the deaths of patients who had

        suffered unexplained hypoglycemic episodes on Ward 3A, including the deaths of multiple non-

        diabetic patients. This concern led to an internal investigation that culminated in a referral for

        criminal investigation.

                19.        In or about July 201 8, VAMC Clarksburg removed the defendant from a position

        of patient care.

                                                     COUNT ONE

                                                (Second Degree Murder)

                1.         Paragraphs I through 19 ofthis Information are incorporated by reference as though

        fully set forth herein.

                2          On or about July 20, 2017, in Harrison County, West Virginia, within the Northern

        District of West Virginia, the defendant, RETA MAYS, at VAMC Clarksburg, within the Special


                                                           3
     Case 1:20-cr-00027-TSK-MJA
07/13/2020 10:17 FAX                    Document 12 Filed 07/13/20 Page 4 of 11 PageID I~]005/019
                                                                                        #: 29




        Maritime and Territorial Jurisdiction of the United States, on land acquired for the use of the

        United States and under its jurisdiction, willfully, deliberately, maliciously, and with malice

        aforethought, did unlawfully kill Robert Edge, Sr., by administering, and causing the

        administration of, exogenous insulin to Robert Edgc, Sr., a VAMC Clarksburg patient who was a

        Type 2 diabetic but who did not receive any prescribed insulin during his admission, in violation

        of Title 18, United States Code, Section 7(3) and Section 1111(a).




                                                      4
07/13/2020 10:17 FAX
     Case 1:20-cr-00027-TSK-MJA Document 12 Filed 07/13/20 Page 5 of 11 PageID I~J006/01S
                                                                               #: 30




                                                   COUNT TWO

                                              (Second Degree Murder)

                1.      Paragraphs 1 through 19 ofthis Infoimation are incorporated by reference as though

        fully set forth herein.

                2.      On or about January 29, 2018, in Harrison County, West Virginia, within the

        Northern D~trict of West Virginia, the defendant, RETA MAYS, at VAMC Clarksburg, within

        the Special Maritime and Territorial Jurisdiction of the United States, on [and acquired for the use

        of’ the United States and under its jurisdiction, willfully, deliberately, maliciously, and with malice

        aforethought, did unlawfully kill Robert Kozul, by administering, and causing the administration

        of, exogenous insulin to Robert Kozul, a VAMC Clarksburg patient who was not diabetic and not

        prescribed insulin, in violation of Title 18, United States Code, Section 7(3) and Section 111 1(a,).




                                                          5
     Case 1:20-cr-00027-TSK-MJA
07/13/2020 10:17 FAX                      Document 12 Filed 07/13/20 Page 6 of 11 PageIDl~J007/01S
                                                                                         #: 31




                                                   COUNT THREE

                                               (Second Degree Murder)

                 1.      Paragraphs 1 through 19 ofthis Information are incorporated by reference as though

         fully set forth herein.

                 2       On or about March 24, 2018, in Harrison County, West Virginia, within the

         Northern District of West Virginia, the defendant, RETA MAYS, at VAMC Clarksburg. within

        the Special Maritime and Territorial Jurisdiction of the United States, on land acquired for the use

         of the United States and under its jurisdiction, willfully, deliberately, maliciously, and with malice

        aforethought, did unlawfully kill Archie Edgel], by administering, and causing the administration

        of, exogencus insulin to Archie Edgell, a VAMC Clarksburg patient who was a Type 2 diabetic

        but who did not receive any prescribed insulin during his admission, in violation of Title 18, United

        States Code, Section 7(3) and Section 1111(a).




                                                          6
     Case 1:20-cr-00027-TSK-MJA
07/13/2020 10:17 FAX                      Document 12 Filed 07/13/20 Page 7 of 11 PageID l~J008/01S
                                                                                          #: 32




                                                  cOUNT FOUR

                                              (Second Degree Murder)

                 1.      Paragraphs I through 1 of this Information are incorporated by reference as though

        fully set fbrtii herein.

                2.       On or about March 26, 2018, in Harrison County. West Virginia, within the

        Northern Di~trict of West Virginia, the defendant, RETA MAYS, at VAMC Clarksburg, within

        the Special Maritime and Territorial Jurisdiction of the United States, on land acquired for the use

        of the United States and under its jurisdiction, willfully, deliberately, maliciously, and with malice

        aforethought, did unlawfully kill George Shaw, by administering, and causing the administration

        of, exogeno~s insulin to George Shaw, a VAMC Clarksburg patient who was not diabetic and not

       prescribed insulin, in violation of Title 18, United States Code, Section 7(3) and Section 1111(a).




                                                        7
07/13/2020 10:17 FAX
     Case 1:20-cr-00027-TSK-MJA Document 12 Filed 07/13/20 Page 8 of 11 PageID t~J00S/01S
                                                                                #: 33




                                                   COUNT FIVE

                                              (Second flegree Murder)

                 1.      Paragraphs 1 through 19 of this Information are incorporated by reference as though

         fully set forth herein.

                 2.      On or about April 4, 2018, in Harrison County, West Virginia, within the Northern

         District of West Virginia, the defendant, RETA MAYS, at VAMC Clarksburg, within the Special

         Maritime and Territorial Jurisdiction of the United States, on land acquired for the use of the

        United States and under its jurisdiction, willfully, deliberately, maliciously, and with malice

        aforethought, did unlawfully kill W~A.H., by administering, and causing the administration of,

        exogenous insulin to WA~H, a VAMC Clarksburg patient who was a Type 2 diabetic prescribed

        a’ certain type and dosage of insulin, in violation of Title 18, United States Code, Section 7(3) and

        Section 111 (a).




                                                        8
07/13/2020 10:17 FAX
     Case 1:20-cr-00027-TSK-MJA          Document 12 Filed 07/13/20 Page 9 of 11 PageID I~JO10/o1s
                                                                                         #: 34




                                                  COUNT SIX

                                             (Second Degree Murder)

                1.      Paragraphs I through 19 ofthis Information are incorporated by reference as though

        fully set forth herein.

                2.      On or about April 9, 2018, in Harrison County, West Virginia, within the Northern

        District c~f West Virginia, the defendant, RETA MAYS, at VAMC Clarksburg, within the Special

        Maritime and Territorial Jurisdiction of the United States, on land acquired for the use of the

        United States and under its jurisdiction, willfully, deliberately, maliciously, and with malice

       aforethought, did unlawfully kill Felix McDermott, by administering, and causing the

       administraticn of, exogenous insulin to Felix McDermott, a VAMC Clarksburg patient who was

       not diabetic and not prescribed insulin, in violation of Title 18, United States Code, Section 7(3)

       and Section 111(a).




                                                       9
    Case 1:20-cr-00027-TSK-MJA
07/13/2020 10:17 FAX                    Document 12 Filed 07/13/20 Page 10 of 11 PageIDl~j011/019
                                                                                        #: 35




                                                 COUNT SEVEN

                                              (Second Degree Murder)

                   I.   Paragraphs 1 through 19 of this Information are incorporated by reference as though

        fully set forth herein

                   2.   On or about June 4, 2018, in Harrison County, West Virginia, within the Northern

        District of West Virginia, the defendant, RETA MAYS, at VAMC Clarksburg, within the Special

        Maritime and Territorial Jurisdiction of the United States, on land acquired for the use of the

        United States and under its jurisdiction, willfully, deliberately, maliciously, and with malice

        aforethought, did unlawfully kill Raymond Golden, by administering, and causing the

        administrativn ot~ exogenous insulin to Raymond Golden, a VAMC C1ai~ksb~irg patient who was

        a Type 2 di~betic and who required only a single administration of a certain type and dosage of

        insulin during his admission, in violation of Title 18, United States Code, Section 7(3) and Section

        1111(a).




                                                        10
    Case 1:20-cr-00027-TSK-MJA
07/13/2020 10:18 FAX                    Document 12 Filed 07/13/20 Page 11 of 11 PageIDE~j012/01s
                                                                                        #: 36




                                                 ~3IJNT EIGHT

                                     (Assault with Intent to Commit Murder)

                1.      Paragraphs I through 19 of this Information are incorporated by rc~brence as though

        fully set forth herein.

                2.      On or about June 18, 2018, in Harrison County. West Virginia, within the Northern

        District of West Virginia7 the defendant, RETA MAYS, at VAMC Clarksburg, within the Special

        Maritime and Territorial Jurisdiction of the United States, on land acquired for the use of the

        United States and under its jurisdiction, did assault KR.?. with intent to commit murder, by

       administering, and causing the administration of, exogenous insulin to R.R.P., a VAMC

       Clarksburg patient who was not diabetic and not prescribed insulin, in violation of Title 18, lJnited

       States Code, Section 7(3) and Section 11 3(a)(1).




                                                     WILLIAM        0     LL
                                                     United States Attorney

                                                    Jarod J. Douglas
                                                    Assistant United States Attorney

                                                    Brandon S. Flower
                                                    Assistant tjnited States Attorney




                                                      11
